Case 2:19-cv-00431-SMJ ECFNo.1_ filed 12/26/19 PagelD.23 Page 1 of 16

United States District Court

Eastern District of Washington FILED IN THE
US. DISTRICT COURT

, EASTERN DISTRICT OF WASHINGTOR
Ne \iSse eens done mn ; TOF WASHINGTON
a DEC 26 2019

SEAN F McAVOY, CLERK
, | ) SPORANE, WASHINGTOM UY
\ gear (cece : . WASHIN
Erne Gres ee a La 7 7

(In the space above enter the full name(s) of the plaintiff(s).)

 

Case No.
~against- (To be filled out by Clerk’s

. _ . Office only)
Vepick ment: of chen, U.S. ber teireal airchitd

COMPLAINT
hel ae. Prise ‘in Weashsgtan. Sate

Jury Demand?
(Pres
LJ No

 

 

(In the space above enter the full name(s) of the defendant(s).
Ifyou cannot fit the names of all of the defendants in the
space provided, please write “see attached” in the space
above and attach an additional sheet of paper with the full list
of names. The names listed in the above caption must be
identical to those contained in Section I. Do not include
addresses here.)

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should nof
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials:
and the last four digits of a financial account number.

If this is an employment discrimination claim or social security claim, please use a different
form.

 

Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

Page 1 of 8
Case 2:19-cv-00431-SMJ ECFNo.1_ filed 12/26/19 PagelD.24 Page 2 of 16
Plaintiff
List your name, address and telephone number. If you are presently in custody, include your

identification number and the name and address of your current place of confinement. Do the
same for any additional plaintiffs named. Attach additional sheets of paper as necessary.

Plaintiff: <e, Wie. Lb
Name (Last, First, MI)

3uLb20 “Why Ye Qo

 

Street Addre
Fedral Wy ah 42
County, City State Zip Code

(oe) x S- fl of brwlec che AMrnunair¢ otRns €&) \ Acs | ip. Ga
Telephone Number E-mail Address (if available)

List all defendants. You should state the full name of the defendants, even if that defendant is a
government agency, an organization, a corporation, or an individual. Include the address where
each defendant can be served. Make sure that the defendant(s) listed below are identical to those
contained in the above caption. Attach additional sheets of paper as necessary.

Defendant 1: Jepusccus of Defers U.S fivtorcee Ficcluld hfece Base a
ame (Last, First) (bs hry tin S

9402 6: bradd Sh

Defendant(s)

 

 

 

 

Street Address
Tai child KB wht 442 C¥-COCO
County, City State Zip Code

Defendant 2:
Name (Last, First)

Street Address
County, City State Zip Code Defendant(s) Continued
Defendant 3:

Page 2 of 8
Case 2:19-cv-00431-SMJ ECFNo.1_ filed 12/26/19 PagelD.25

PARTIES IN COMPLAINT

Commodore, Melissa, L
34620 4' PL SW, Federal Way, WA. 98023
(206) 355-4108 broadcastcommunications@yahoo.com

Cari ima
34620 4" PL SW, Federal Way, WA. 98023

(206) 355-4108

Commodore, Linda, F
34620 4" PL SW, Federal Way, WA. 98023
(206) 595-2312 tuttybug@juno.com

Commodore, Ernest
34620 4" PL SW, Federal Way, WA. 98023
(206) 304-6630

Page 3 of 16
Case 2:19-cv-00431-SMJ ECF No.1 filed 12/26/19 PagelD.26 Page 4 of 16

Defendant(s) Continued

Defendant 3:

 

Name (Last, First)

 

‘Street Address

 

County, City State Zip Code

Defendant 4:

 

Name (Last, First)

 

Street Address

 

County, City State Zip Code

I. BASIS FOR JURISDICTION
Check the option that best describes the basis for jurisdiction in your case:

Ws. Government Defendant: United States or a federal official or agency is a defendant.

C) Diversity of Citizenship: A matter between individual or corporate citizens of different states
and the amount in controversy exceeds $75,000.

L. Federal Question: Claim arises under the Constitution, laws, or treaties of the United States.

If you chose “Federal Question”, state which of your federal constitutional or federal statutory
rights have been violated.

 

 

 

 

Page 3 of 8
Case 2:19-cv-00431-SMJ ECFNo.1_ filed 12/26/19 PagelID.27 Page 5 of 16

Basis for Jurisdiction

Defendant Fair Child Airforce Base violated the plaintiff's, Melissa Commodore,
J\@mD C mm. Ernest Commodore and Linda Commodore federal statutory rights set
forth in the Washington State Legislation and listed below that protects citizens from toxic
drinking water and from organizations and or government who violate the public health and
safety.

The public and citizens referred to in this document are plaintiffs Melissa Commodore,
JG, Camm Ernest Commodore and Linda Commodore.

Defendant violated federal statutory rights and used products that contained hazardous
and deadly chemicals as fire-fighting foam used for training, for decades (since the 1970's),
which contained high levels of PFOS (perfluorooctane sulfonic acid) and PFOA’s
(perfluorooctanoic acid) that infiltrated the public water system in Airway Heights Washington.
According to the United Sates EPA (Environmental Protection Agency) PFO’S and PFOA’S are
man-made chemicals that are unable to break down in the human body and “can accumulate over
time, and exposure to these chemicals can lead to adverse human health effects.” PFA’s are a
group of more than 4,000 synthetic harmful chemicals. These chemicals have been used around
the globe since the 1940’s according to the EPA but have been fazed-out in 2006 through EPA
voluntary agreement with eight major companies. Unfortunately, the plaintiffs have consumed
the public drinking water in Airway Heights Washington that have PFO’s and PFOA’s produced
by defendant and have experienced and currently are experiencing adverse health effects as a
result of these chemicals. Also, the levels of PFO’s and PFOA’s in the drinking water
exceed the EPA’s Health Advisory limit. The EPA refers to drinking water that includes
PFO’s and PFOA’s as “typically localized and associated with a specific facility (e.g.,
manufacturer, landfill, wastewater treatment plant, firefighter training facility).”

According to ATSDR (Agency for Toxic Substances and Disease Registry), some
of the health effects from PFO’s and PFOA’s are in the following areas. However, the
side effects listed below are not exhaustive of all the effects that result from PFO’s and

PFOA’s in the human body over time.

hair growth, learning, and behavior of infants and older children.
Lower woman’s chance of getting pregnant

Interfere with the body’s natural hormones

Increase cholesterol levels

Affect the immune system

Increase the risk of cancer

Increased level of thyroid disease

Immune effects

The Defendant knowingly failed to assure safe and reliable public drinking water and to
protect public health and was negligent in their actions to ensure the safety and health of all
filed 12/26/19 PagelD.28 Page 6 of 16

Case 2:19-cv-00431-SMJ ECF No. 1

“2IOPOUTWIOZ)

BPUI’] puke DJOPOWUWOD jSOUy CS WENT ‘J0pouTUOD essifoyy s yUIEld
ISUIVTe PojBlOIA sey JUBpUayoaq] dy} S}YSL oy} [Je JO SATsNeYxa jou o7e s]YSu soy],

“sanyNY ay} Ul asize Aeu yey) sutsjqord y)jeoy eUONIppe 0} a[qudoosns ase pue yUSUMIOp si)

Jo uonjaas Ainfur jeuossad ayy ur pays] surajqod yyfeay snow pasayyns syynureld ayy ‘suoznio si
Jo Ajayes ay) Sulwia90u09 souapnidun pue soussayjipul ‘“soueSjSou S JUBPUdJOp dU} 0) anG

"yeay Ss JyHurEld ayy 0} snopsezey & sem jI Se pozipyN seq

JaAau aaey p[noys sasodind Suture Joy weoy Bunysyary feorwoyo Jo asn §,wrepuajep ‘IBAIMOP]

"Weoy BUNYSYoIy snopsezey BuIsn Jo sxeaX ay) BuLMp siasn 0} a[qujieae Ajsnonunuos sem Ayddns

J91eM SULYULIp 9[qQeI[a1 pue ayes e yey) oIMsse 0} ATessadoU UONR 9AND9LI0D JO SANSSOAUT
948} JUBPUdJap au} Pip Jou s JyHUIed ay) Joy Joyem BuryuLp a[quijas pue ayes Jo Aytpiquyreae

ot} insse Jou pip JuRpUgsap ayy ‘ainsodxa woy (s1[qnd) syyjuTEjd ap y99}0:d 0} UOTIOR

942} JOU PIp puw UONUa}e Jay) 0} 1YBNoIg UsYyM ainsodxo a]qQIssod Jo (o1jqnd) synueyd Aynou
jOU PIP JUBpUazaq] ‘pa}daj}oid sem yyeay s1jqnd ay) yey) omsse 0) sJenbepe. juawLaN apiaoid
10U PIP JUBpUajaq “J9}eM SULxULIP 1OJ pasn saoimos 19jeM dU} 199}01g JOU PIp wWepuayag “oljqnd
aq} Aq Jovem BuLyULIp ayes Jo uoNdumsuoo Burwss9U09 saqn4 [B90] pu aqeIs ‘e1apay ojqeorjdde
Il@ YM A[duroo you pip yuepuayaq ‘uo\Suryse My SIYStop] Aemuty ut BUIAT] JO SUIYISIA SUIZIIID
Case 2:19-cv-00431-SMJ ECFNo.1_ filed 12/26/19 PagelD.29 Page 7 of 16

Il. VENUE

This court can hear cases arising out of the Eastern District of Washington.

Under 28 U.S.C § 1391, this is the right court to file your lawsuit if: (1) All defendants live in
this state AND at least one of the defendants lives in this district; OR (2) A substantial part of the
events you are suing about happened in this district; OR (3) A substantial part of the property
that you are suing about is located in this district; OR (4) You are suing the U.S. government or
a federal agency or official in their official capacities and you live in this district. Explain why
this district court is the proper location to file your lawsuit.

Venue is appropriate in this Court because:

i Substoahal Qact of th Cents Hae Meant CG)

 

 

 

 

IV. STATEMENT OF CLAIM

Place(s) of

occurrence: bac wy Huahts, WA AA 00

Date(s) of occurrence: ‘Vuk Joly ~ Mando \G
U

State here briefly the FACTS that support your case. Describe how each defendant was
personally involved in the alleged wrongful actions.

FACTS:

 

 

What

happened to

you?

 

 

 

 

 

 

 

Page 4 of 8
Case 2:19-cv-00431-SMJ ECF No. 1

filed 12/26/19 PagelD.30 Page 8 of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Was
anyone

 

else
involved?

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 8
Case 2:19-cv-00431-SMJ ECF No. 1

filed 12/26/19 PagelD.31 Page 9 of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who did
what?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 6 of 8
Case 2:19-cv-00431-SMJ ECFNo.1 filed 12/26/19 PagelD.32 Page 10 of 16

Vv. INJURIES

If you sustained injuries related to the events alleged above, describe them here.

Presse Seu oMbe chad

 

 

 

 

 

 

 

 

 

VI. RELIEF

a I want the court to order is:
Money damages in the amount of: $¢ Yoo +M j\\ion

Ww Other (explain):
~( No \ ‘Nabole
Noe lune

 

 

 

 

 

 

 

 

Page 7 of 8
Case 2:19-cv-00431-SMJ ECFNo.1 filed 12/26/19 PagelD.33 Page 11 of 16

Statement of Claim

What Happened to You & Who did What:

Around March or April of 2014, I Melissa Commodore signed a lease agreement to begin
around June with Copper Landing Apartment in Airway Heights Washington at 10913 West 6t
Avenue Apartment C 311. My then five-year-old son JR Collie also lived with me at
this residence and we resided in apartment C311 for two years from 2014-2016. The apartment
complex we lived in was new construction and our apartment unit was new as well. While living
at Copper Landing Apartment my son and I consumed toxic water and complained multiple
times to the landlord who sent maintenance and the plumbers/pipefitters who initially installed
the pipes in our building to our unit several times over the course of two years. The maintenance
workers, plumbing company/pipefitters told us they did not know where the smell was coming
from although they did state they could smell the odor in the water.

Initially management responded with maintenance workers trying to fix the problem,
however, when they could not reach a resolve the maintenance and landlord then called in the
people that installed the pipes for the complex and they too could not figure out why my water
smelled so bad. After multiple attempts to resolve the matter they told me to pour some red
liquid down the sinks and drains to stop the odor temporarily. The apartments my son and I
resided in were brand new units and the maintenance supervisor did let me know that other units
smelled like mine. They also replaced a certain part on my water heater as well, but that did not
work either. Shortly after ] moved into my apartment my mother, Linda Commodore stated that
the water smelled.

Our complaints started in January of 2015 about the smell from the water and did not end
until I moved out in May of 2016. My son was 5 years-old at the time and a few months after
living at this residence we started experiencing sickness among other problems. I experienced
hair loss, stomach pains and rashes on different parts of my body, nose bleeds, severe chest pains
in addition to other health risks. Several times my son and I became very nauseous from the
fumes from our water which fumigated the entire apartment. My son experienced severe chest
pains, rashes all over his body including face, pubic and under arm hair growth began to grow on
him, he had stomach pains, nose bleeds, bronchitis, and asthma. Neither one of us had these
symptoms before our move to Airway Heights however, we are still suffering from the majority
of these symptoms today. During this time my son was continuously sick to where he missed an
excess amount of time from school and was in jeopardy of truancy due to the amount of time, he
had to miss because of his sickness from the toxic water he consumed.

Between the years of 2014-2016 I smelled fumes like diesel fuel, feces and rotten eggs
come from our water and sink and bathtub drains. My son and I made doctor visits during this
time as well to try and remedy our sickness.

My parents Ernest & Linda Commodore would always come to visit me in helping care
for my son during this time. They also consumed this toxic water and are victims of the side
effects from it. My mother contracted a rash similar to mine in the same areas of her body as
well. My older sister Jennifer Commodore who would also come to visit me and my son also
experienced the same rash that my mother and I contracted located in the same area on our body
from the consumption of the toxic water. Neither of us had such symptoms before my stay at
Case 2:19-cv-00431-SMJ ECFNo.1 filed 12/26/19 PagelD.34 Page 12 of 16

Copper Landing Apartments in Airway Heights Washington. Our symptoms include but are not
limited to the above listed, however, more may develop in the years to come. I was unsure of
what was going on until last year summer.

*Theses times are an estimate

In January of 2016 I called the Airway Heights water department again and spoke to
them about what was going on with my water and asked. if they ceuld com¢;out and check my
water. They asked me if I had ground water or well water, I told them “I do not know, and
shouldn’t you have the information?” They said we have no way of knowing and for me to
contact Spokane Water department because my water could be coming from Spokane. I then
called Spokane Water Department in January or February of 2016 and told them about what was
going on with my water and a worker from there asked me if I had well water or city water I told
him I do not know the source of where my water comes from. I also explained to him how J have
been getting the run-around and he then advised me to go to Olympia WA because that is where
the water department headquarters are located at and they could better assist me.

In 2016 I along with my father Ernest and mother Linda Commodore and son JQ
went to the Washington state headquarters in Olympia to report what has been happening with
the water at my apartment complex. However, I was not aware of the source of the water
problem at the time or that it was actually the water causing our symptoms. I spoke to a female
representative who worked in the water department in Olympia who saw the water in a sterilized
glass jar I bought with me. The worker confirmed it was milky white and told me that I should
make a report/complaint just in case anything comes of it. I went back to the representative’s
office and spoke with a male intake officer over the phone to file my complaint about the water. I
was later told by the male intake officer and the representative that they had no complaints from
anyone else about the water. The representative told me to have my son tested to see what was in
the water if he had any of the symptoms. In reporting the water problem to Olympia Washington
and Copper landing apartments, | stated that I smelled diesel fuel, feces and rotten eggs. There
was also red residue accumulating at the bottom of my sink stoppers. Me and my son’s clothes
would constantly smell like these orders after washing them in our washer and other people
could smell these orders on our clothes as well.

In April of 2016 I went to see our family physician and our physician informed me that in
order for a to test to be conducted on my son and | he needed to know what was in the water and
for me to get my water tested to see what was in the water.

Around May of 2016 I took my water I took my water to be tested in Spokane WA, but a
female representative from the facility would not test my water and told me it was too old. I
asked them “How do you know what date I collected my water on?” it’s not old I just collected
it. The woman then said it has to be in a sterilized container and I told her it was. She went on to
say she still could not test the water.

On April 23, 2016 I had enough and could find no one to help me and wrote a letter to
Copper Landing Apartments asking for an early release from my tenant agreement and giving
my written notice of vacating. I had to leave my apartment and find other living places because
my apartment in Airway Heights was an uninhabitable place to live.
Case 2:19-cv-00431-SMJ ECFNo.1 filed 12/26/19 PagelD.35 Page 13 of 16

Personal Injury:

I Melissa Commodore, along with SL C a, Ernest Commodore, Linda
Commodore and Jennifer Commodore each experienced injury as a result of the water at my
place. Many symptoms have yet to be tested and we are still in jeopardy of the symptoms listed
from the PFO’s and PFA’s as we consumed large amounts of water that had large amounts of
both PFO’s and PFA’s in our drinking water. While some injury/symptoms from the water has
already manifested itself within our body other symptoms may be lying dormant within our body
currently. There are other side effects that could possibly affect myself, my son, parents and
sister that we are not aware of.

Melissa Commodore

My (Melissa Commodore) symptoms are as follows: Hair loss, chest pains, shortness of breath,
nauseousness, stomach pains, rashes on body, coughing, low white blood cells, headaches, and
dizziness. These symptoms impeded on my everyday activities (e.g. schooling, work, «.- .
homework, driving). I also experienced loss of finances due to the amount of water I had to buy
and the rent I paid living in an uninhabitable unit.

Mental anguish and stress. Every day for two years my son and I had to bathe in this
toxic water that smelled like chemicals, diesel fuel and rotten eggs and human feces. Our clothes
would smell like this every day and I could not financially afford to move to a different
apartment therefore I was forced to live in these extreme inhabitable conditions. I spent much of
my money on buying water for cooking, drinking, brushing our teeth until it got too expensive
for me to do this. I dreaded going home to an apartment where I could not comfortably live in
my apartment in which I paid rent, and this made my time at Copper Landing a miserable
experience. It was hard for me to focus on my schoolwork and work and my son was constantly
absent from school and he too suffered greatly in focusing in school. We both Spent many nights
not being able to sleep due to the smell coming from the sinks and became extremely nauseated
while in the apartment. At times we had to leave our apartment and go into the cold to travel to
another facility like the Mall just to have another place to go to during the daytime because of the
stench coming from the water.

tC ie

My son JQ CGSB symptoms are as follows: Skin discoloration, chronic bronchitis,
shortness of breath (dyspnea), nose bleeds, premature idiopathic adrenarche (puberty disorder)
pubic hair in his genital area as well as under arm hair growth, constant illness, rashes all over
his body, constantly throwing up, stomach pains, chest pains, asthma, anxiety attacks not being
able to breathe. In addition, he may have other side effects from the toxic water that may be
dormant in his system that may not arise until later in the future. He has blackness (rash) around
his eyes as a result of the water. Kids have in the past and recently have picked on him at school
because of the discoloration around his eyes. Often times this problem detours him from
wanting to go to school and causing him severe emotional distress. My son also hated going
home and would cry often because of the smell that would fumigate our entire apartment coming
from the water.
Case 2:19-cv-00431-SMJ ECFNo.1_ filed 12/26/19 PagelD.36 Page 14 of 16

Ernest Commodore

Mr. Commodore experienced stomach Sickness dvery time he consumed the water, and
shortness of breath.

Linda Commodore

Mrs. Commodore experienced nose bleeds, rashes that will not go away, high blood
pressure, and shortness of breath.

Psychological Damage
Jamun. Gulp

My son suffers from the psychological effects the toxic water situation had on him. He is
always at the center of being teased or questioned at school by his peers about the rash he
contracted around his eyes from the toxic water. Kids at his school ask him why it looks like he
was socked in the eye. These comments bother him as he has come home many times crying and
asking why this had to happen to him, why did God send us to live where the water was bad. At
the age of seven my son also no longer wanted to wear tank tops because he has a large amount
of hair under his arms. He is now 11 and still has these same feelings. Whenever we move to a
new place he always asks if the water is bad. During our time in Airway Heights he would hate
to wash up because the water smelled so foul and was to the point, I had to buy bought water and
warm it for his bath. Currently J@@000§8 still talks about what we went through especially at
night when he goes to bed because he can’t breathe and has to lay with his head elevated.

During these times he reminisces on what we went through in our apartment and tells me “I hate
I had to go through that, I wish that never happened to me.” This entire ordeal was stressful for
my son and he now experience anxiety problems where he can’t breathe that resulted from living
in such a stressful situation while in Airway Heights.

Melissa Commodore

Ihave gone.to the E.R. on two separate occasions due to the toxic water. In the summer of 2016,
I was rushed to the E. R. in ambulance due to the headaches and noxiousness I experienced from
inhaling the’ fumes érom the-water and the stress this situation put me under. I also experienced
chest pains on several occasions due to the anxiety and stress I was under trying to find solutions
to remedy what I was experiencing trying to find the source of why our water was smelling and
tasting so bad. In 2016 I was admitted to the Deaconess Hospital Heart Attack ward when I went
to the E.R. about severe chest pains I was experiencing for some time.

This experience was stressful because I had to buy bought water on a low income,
consistently take my son to the doctor’s office to find out why he stayed sick all of the time all
while attending graduate school, working and raising my son. My son missed 70% of school due
to his illness that resulted from the water. When I tried to find help, no one would listen to me or
assist me with this problem. This was extremely stressful for me and it caused me to have
Case 2:19-cv-00431-SMJ ECFNo.1 filed 12/26/19 PagelD.37 Page 15 of 16

chronic migraines on a daily basis. I experienced extreme mental anguish and emotional
breakdowns at times as well, due to the overwhelming pressure this event had on me.

In September of 2017 my mother left me a message that she saw on the news the water in
Airway Heights Washington was contaminated. The Fairchild Airforce Base knowingly
containmenated public drinking water that myself, my son, and my parents consumed which
caused serious health risks and catastrophic medical conditions to each of us.

Due to the length and amount of exposure to the PFO’S and the PFOA’s in the drinking
water and future blood work needing to be conducted on plaintiffs these injuries are not
exhaustive and do not include future health problems that may arise due to the chemicals side
effects.

Other. Péopte Involyed

My father, Ernest Commodore and mother Linda Commodore along with my older sister
Jennifer Commodore also consumed the water and is susceptible to the negative side effects to
what the water caused along with any other side effects from the toxic water that may be

dormant in his system. My mother, sister and I all experienced abnormal rashes in the same area
of our body after visiting my apartment and consuming my drinking water on more than one
occasion.

Ernest Commodore

My father traveled severd] times from Western Washington to help care for me and my
son and experienced stress worrying knowing my son and I were living in our apartment. This
was a hardship on him as he had to stay with us for long periods of time.
Linda Commodore

My mother traveled several times from Western Washington to help care for me and my

son and experienced stress worrying knowing my son and I were living in our apartment. This
was a hardship on her as she had to stay with us for long periods of time.
Case 2:19-cv-00431-SMJ ECFNo.1 filed 12/26/19 PagelD.38 Page 16 of 16

VII. CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk's
Office may result in the dismissal of my case.

  

2/224

Dated 7

Qromerlore, Mesiss, L.

Printed Name (Last, First, M1)

laintiff’s Signature

 

 

SYb2 Wh fle Sur Feber bh Wh Feo22

 

 

Address Cit State Zip Code
hob) 255-4) oF wari nice 0 BAAn,
Telephone Number E-mail Address (if available)

List the same information for any additional plaintiffs named. Attach additional sheets of paper
as necessary.

Page 8 of 8
